DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement and applicant arguments/remarks, filed on 06/30/2022, is acknowledged.  
Applicant has elected without traverse the invention of Group I, claims 1-14, drawn to a composition comprising niclosamide compound and a permeability enhancer.  Applicant further selected a composition of matter as recited in claim 1(a) that is not included in claim 14.
Claims 1-20 are pending in this application.  Claims 14-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-13 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application, filed April 2, 2021, claims benefit of provisional U.S. Application No. 63/004,353, filed April 2, 2020.

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (46 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
The use of the trademarks/trade names has been noted in this application (e.g., Pages 10, 13).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade names are used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  Appropriate correction is required.
The specification comprises references on publications (e.g., Pages 24-26, 29-30, 34, 36, 44).  The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper.  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.  37 CFR 1.57(g).  Appropriate correction is required

Information Disclosure Statement
No information disclosure statement is associated with this application.  

Claim Objections
Claims 4, 6, 11 are objected to because of the following informalities:  
The acronym “PPS” recited in claims 4 and/or 6 should be removed, because said acronym is not used in subsequent claims.  
It is suggested that in claim 11 the phrase “selected from among” should be corrected to “selected from the group consisting of” for clarity. 
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “permeability enhancer selected from the group consisting of fatty acids, fatty acid esters, fatty acid salts, glycerol, surfactant, cyclodextrin, ..., and mineral oil" that is unclear and indefinite.  In the present case, it is noted that the members of the Markush group must belong to a recognized physical or chemical class or to an art-recognized class.  MPEP §803.02.  In the present case, some members of said group are defined by their functionality (e.g., surfactant), whereas other members are defined by their chemical properties (e.g., fatty acid esters, fatty acid salts, glycerol, cyclodextrin, etc.).  Further, it is noted that claim 3 recites a broad limitation (e.g., chitosan derivatives) together with a narrow limitation (e.g., monocarboxymethyl-chitosan) that falls within the broad limitation in the same claim.  Therefore, the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  MPEP § 2173.05(c).  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Waters et al., US 2020/0276214 (hereinafter referred to as Waters), in view of Cardelli et al., US 2018/0133208 (hereinafter referred to as Cardelli), and Holmes et al., US 2011/0206764 (hereinafter referred to as Holmes).
As a preliminary matter, it is noted that the limitation “niclosamide compound capable of being transported” is understood as “niclosamide compound transported”. 
Waters teaches pharmaceutical compositions (Abstract; Para. 0063) that can be in dosage form units comprising enteric coating; are suitable for oral administration (Para. 0074; 0081, 0084 as applied to claims 1, 9, 10); and/or can be in form of emulsion (Para. 0085, 0086 as applied to claim 8), and wherein said compositions may include:
(i) niclosamide as an active agent (Claim 15; Para. 0018, 0071 as applied to claims 1, 7); 
(ii) a pharmaceutically acceptable carrier such as glycerol/glycerin identified in the instant application as the permeability enhancer (Para. 0074, 0077, 0081, 0082, 0085 as applied to claims 1, 3-5); 
(iii) a complexing agent such as cyclodextrins identified in the instant application as the permeability enhancer (Para. 0082, 0110 as applied to claims 1, 3, 12).
Waters does not teach the enteric coating comprising compounds as recited in claim 11.  
Cardelli teaches pharmaceutical compositions, e.g., dosage forms that are suitable for oral administration, comprise enteric coating (Para. 0017, 0031, 0034, 0036, 0046, 0052), and may include: 
(i) niclosamide as active agent (Claims 3, 11, 15; Para. 0011, 0012, 0108, 0115);
(ii) glycerin/glycerol as a carrier (Para. 0058);
(iii) cyclodextrin as a permeation enhancer (Para. 0069); and 
(iv) an enteric coating comprising such compounds as cellulose acetate phthalate, cellulose acetate trimellitate, hydroxypropyl methylcellulose phthalate, polyvinyl acetate phthalate to provide protection from dissolution of dosage form in the high acid environment of the stomach (Para. 0034, 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use compounds as taught by Cardelli preparing the enteric coatings in compositions/dosage forms as taught by Waters.  One would do so with expectation of beneficial results, because Cardelli teaches that enteric coatings comprising said compounds provide protection from dissolution of dosage form in the high acid environment of the stomach.
Waters also does not teach increasing amounts of a niclosamide compound transported across a Caco-2 cell membrane (claim 11), and/or the use of glycerol monocaprylate and/or dimethylpalmityl-ammonio propanesulfonate as permeability  enhances (claim 6).  Water is silent regarding the concentration of permeability  enhances of 5-95 % (claim 13).  
Holmes teaches oral dosage forms comprising a polar active agent(s), a permeability enhancer(s), and an enteric- or pH-sensitive coating, wherein said dosage forms/compositions increase the amount of the polar agent capable of being transported across a Caco-2 cell membrane by at least 150% relative to the amount capable of being transported across the Caco-2 Cell membrane in the absence of the permeability enhancer (Title; Abstract; Para. 0006, 0016, 0018).  
Holmes teaches that the enteric coating or pH-sensitive layer may comprise, a material(s) selected from the group consisting of cellulose acetate phthalate, cellulose acetate trimellitate, hydroxypropyl methylcellulose phthalate, polyvinyl acetate phthalate, hydroxypropyl methylcellulose acetate succinate, and anionic polymers based on methacrylic acid and methacrylic acid esters (Para. 0044).
Holmes further teaches the use in said compositions such permeability enhancers as glycerol, cyclodextrins, glycerol monocaprylate, dimethylpalmityl-ammonio propanesulfonate, fatty acids, fatty acid esters, fatty acid salts, sodium salicylate, etc. that can be present in the composition at a concentration of 5-95% of the combined weight of said polar agent and the permeability enhancer (Para. 0006, 0007).  To this point, Holmes specifically teaches that "polar" compounds/agents are those that have at least one group that confers a degree of partial or permanent charge on the compound that is greater than or equal to the charge of a hydroxyl group, or a carboxyl group, or an imidazole group, or an amino group, orf a guanidino group, phosphate, or sulfate group (Para. 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include/use/try polar niclosamide derivatives into the compositions taught by Waters and Cardelli.  One would do so with expectation of beneficial results, because Holmes teaches that oral dosage forms comprising a polar active agent(s) in combination with a permeability enhancer(s) such as glycerin/glycerol, cyclodextrin, etc. allow significantly increasing/enhancing the bioavailability and/or efficiency of said active agents. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0289805 - teaches pharmaceutical compositions that are suitable for oral administration (Para. 0227), may include coated nanoparticles (Claims 17, 18) comprising (i) niclosamide as active agent (Claim 14; Para. 0012, 0108, 0111, 0142, 0152, 0229);  (ii) cyclodextrins (Claim 9; Para. 0039, 0041-0044, 0109, 0143, 0152, 0229); and wherein said compositions can be used for treatment of bacterial and/or viral infection (Para. 0131, 0205). 

Correspondence
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615